.Patterson, J.
T think that the term fees—$20 for two terms at the general term—should be stricken from the taxed bills of costs. The case was not in a condition to be argued, and therefore was not properly on the calendar until it was in the proper form for the consideration of the appellate branch of the court, and that was not until the corrections required by the general term were actually made; and for the term at which the argument was had no term fee can be allowed. In other respects the clerk’s taxation was correct.